 Case 1:19-cv-00378-WES-PAS Document 11 Filed 11/05/19 Page 1 of 1 PageID #: 135
                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND



PROVIDENCE YOUTH STUDENT
MOVEMENT (PrYSM),
       Plaintiff

v.                                                   Civil Action No. 1:19-cv-00378-WES-PAS

JORGE ELORZA, alias, in his individual
and official capacity as Mayor of Providence,
STEVE PARÉ, in his individual and official
capacity as Public Safety Commissioner,
HUGH CLEMENTS, alias, in his individual
and official capacity as Chief of Police, and
the CITY OF PROVIDENCE, by and through
its Treasurer, James J. Lombardi, III
           Defendants

                                            STIPULATION

       It is agreed by and between the parties that Defendants shall have up to and including

November 14, 2019 within which to file their reply to Plaintiff’s Response Objecting to Defendants’

12(b)(6) Motion to Dismiss (ECF #10).

Attorney for the Plaintiff,                          Attorneys for the Defendants,
/s/Shannah Kurland                                   /s/Steven B. Nelson
Shannah Kurland, Esquire (#9186)                     Steven B. Nelson, Esquire (#8142)
149 Lenox Avenue                                     /s/Sharon G. Garner
Providence, RI 02907                                 Sharon Gilmore Garner, Esquire (#7246)
                                                     City of Providence
                                                     City Solicitor’s Office
                                                     444 Westminster Street, Suite 220
                                                     Providence, RI 02903
                                                     (401) 680-5333
                                                     (401) 680-5520 (fax)

DATED: November 5, 2019


                                          Certificate of Service

         I hereby certify that on this 5th day of November, 2019, I filed this document electronically and
that it is available for viewing and downloading from the ECF system.


                                                     /s/ Steven B. Nelson
